The bill of complaint was filed in this cause alleging a breach of contract, and to recover the sum of one thousand dollars ($1,000) paid by the complainant, as buyer against the defendant as seller of real estate, located in the city of Sea Isle City, county of Cape May, under a written agreement dated June 22d 1926; also thirty-five ($35) dollars for the costs and expenses of searching the title to the premises and twenty-five ($25) dollars for his attorney's services. The trial of the case resulted in a decree dismissing the bill of complaint. This decree will be affirmed, not, however, on the ground advised by the learned vice-chancellor, who heard the case and determined the merits of the controversy; but on the *Page 242 
ground that the court of chancery had no jurisdiction to hear and determine the subject-matter involved in the case. The question litigated was a pure legal question, viz., the breach of a contract cognizable by the common law courts. A suit to recover a specific sum of money; a suit to recover money had and received. The appropriate remedy is by a suit at law in the common law courts. What we said in the recent case of San Giacomo v.Oraton Investment Co., 103 N.J. Eq. 273; 143 Atl. Rep. 329, is pertinent and controlling on the jurisdiction of the court of chancery. The case is clearly distinguished from such cases asGoldstein v. Ehrlick, 96 N.J. Eq. 52.
The decree is affirmed on the ground that the court of chancery was without jurisdiction to hear the case, the bill of complaint is dismissed and the decree of the court of chancery is affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, KALISCH, BLACK, KATZENBACH, CAMPBELL, LLOYD, WHITE, VAN BUSKIRK, KAYS, HETFIELD, DEAR, JJ. 13.
For reversal — None.